DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/22/21.  These drawings are accepted.
Claim Objections
With respect to claims 28 and 38, the Examiner notes the text of canceled claims should not be included; next to the number for canceled claims, Applicant is advised to provide the status identifier (Cancelled) without any claim text.  Appropriate correction is required.
Claims 34, 39 and 41 are objected to because of the following informalities:  In each of the noted claims, Applicant is advised to add the phrase –that is a source of aluminosilicate- after “said mixture of several components” in order to provide consistent claim terminology throughout the pending claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27, as well as claims 29-37 and 39-42, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 recites the limitation "said geopolymer cement grout" in Applicant’s Use of consistent terminology when referring to the grout throughout all claims is advised.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 recites “The method according to claim 27, comprising performing several injection cycles, wherein each injection cycle comprises injecting the grout of geopolymer cement followed by injecting a gas.”  The Examiner notes, claim 27 has been amended to require at least one first step of injecting a gas, and, after, at least a drying phase comprising a second gas injection or the continuation of the first gas injection.  As such, it is unclear if the gas claimed to be injected when performing several injection cycles is a different gas, the first gas, the second gas injection during drying or a combination thereof.  Clarification consistent with the teachings of the specification is required.  
The Examiner advises, should Applicant amend this claim to include the repetition of both the first and second gas injection, Applicant’s assistance in identifying where support for such is found in the specification as filed is advised.  
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 has been amended to recite “configured to contain a fluid after said injecting of the grout.”  It is unclear as to what Applicant intends to require by this recitation.  Would the injection of the grout which may/may not be polymerized 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27, 29-32 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gravelle et al. (EP 2551443 A – cited and provided by Applicant 01/16/20- the Examiner notes, citations thereto are made with respect to the machine translation provided with the instant office action) in view of Nguyen et al. (US 2020/0048530 – previously cited in Conclusion of prior office action).
 With respect to independent claim 27, Gravelle et al. discloses a method of treatment of a rock formation against sand infiltration during production of fluid from said rock formation via a well drilled through said rock formation ([0006]), the method comprising:
at least one step of injecting a grout of a polymer into said rock formation, said grout of comprising water and polymer ([0007], 67-70), and after,
at least one first step of injecting a gas around edges of said well and/or through said well to reconnect the fluid produced from the rock formation to said well and to expel the water contained in the polymer grout ([0007], 71-74), and after,
at least a drying phase comprising a second gas injection or the continuation of the first gas injection ([0007], 75-76).  

	Nguyen et al. teaches a grout of geopolymer cement ([0012]) that is introduced into a subterranean formation so as to form a coating or otherwise become deposited on one or more surfaces within the formation for the purpose of strengthening fracture faces so as to reduce or prevent the migration of formation material therefrom, as well as help maintain the conductivity of a producing region of a formation ([0011]; [0013]).  The grout of geopolymer cement forms solid structures that exhibit high strength and rigidity in the form of a geopolymer network ([0012]).  The Examiner notes, the reference discloses the provision of an aqueous alkali solution that is introduced into the formation with an aluminum component and a silicate component, ([0011]).
	Since Gravelle et al. discloses the use of a treatment fluid comprising a polymer grout and water that forms a thin adsorbed layer on a porous formation ([0005]) and creates cohesion of deconsolidated formations and Nguyen et al. teaches a geopolymer grout that can be used to coat a formation face so as to prevent migration of formation particulates, i.e., create cohesion, it would have been obvious to one having ordinary skill in the art to try the geopolymer grout taught by Nguyen et al. in place of the polymer grout disclosed by Gravelle et al. in order to prevent and reduce any migration of particles from the formation treated by the method disclosed therein, and, thereby, create cohesion.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
sufficiently diluted concentration so that the fluid can be pumped into the subterranean formation using standard pumping equipment, wherein the silicate component is provided in any amount and/or ratio suitable for a particular application ([0015]). It is additionally noted wherein “base fluid” is used to refer to the major component of the fluid ([0016]), which would appear to suggest greater than 50% thereof.  It would have been obvious to one having ordinary skill in the art to try a mass fraction of water of greater than or equal to 50% when using such a sufficiently diluted concentration of the geopolymer components of Nguyen et al. in the method of Gravelle et al. since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed “greater than or equal to 50%” as critical and it is unclear if any unexpected results are achieved by using such a mass fraction of water.  Nguyen et al. clearly suggests a sufficient dilution of the geopolymer components in an aqueous treatment fluid, and, as such, it is the position of the Office one having ordinary skill would recognize such a dilution to encompass the instantly broadly claimed range of water mass fraction through routine experimentation.
	With respect to depending claim 29, Gravelle et al. discloses performing several injection cycles ([0016], 178-179).

	With respect to claim 31, Gravelle et al. discloses wherein prior to said injecting of the grout, the rock formation is permeable and contains a fluid, and, wherein the formation remains permeable and configured to contain a fluid after said injecting of the grout or said injecting of the gas ([0017]-[0019], wherein the formation contains a gas and is permeable to allow for injection of the treatment fluid therein and after such injection gas is produced, thereby providing for a formation configured to contain a fluid as claimed).
	With respect to claim 32, Nguyen et al. suggests wherein the grout of geopolymer comprises the elements as claimed ([0014]).
	With respect to claim 39, Nguyen et al. suggests wherein the at least one aluminosilicate component is selected from the group as claimed ([0014]).
With respect to claim 40, Nguyen et al. suggests wherein the alkaline solution includes one as claimed ([0015]; [0017]).
With respect to claim 41, Nguyen et al. suggests wherein the grout of geopolymer cement comprises a mass fraction of said aluminosilicate that is greater than 0% (insofar as because a source thereof is present).  With respect to such being less than 30%, the Examiner notes, the reference suggests the silicate component provided in any amount and/or ratio suitable for a particular application, wherein the components are sufficiently diluted so that the fluid can be pumpable ([0015]).  Suitable ratios of aluminosilicate component and alkali components are In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect claim 42, Nguyen et al. suggests ratios and molar ratios of the silicate component, aluminum component and alkali component that appear to suggest overlapping of the amounts for each component as those instantly disclosed by Applicant, wherein Nguyen et al. further suggests the instantly claimed alkalis ([0015]; [0017]).  If there is any difference between the formula resulting from the chemical composition of Nguyen et al. and that of the instant claims, the difference would have been minor and obvious.  One having ordinary skill in the art would recognize the optimal amounts of each component to use given the overlapping ranges suggested by Nguyen et al. since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gravelle et al. in view of Nguyen et al. as applied to claim 32, above, and, further evidenced by Qu et al. (US 2019/0264095 – previously cited in Conclusion of previous office action).
With respect to claims 33 and 35, Gravelle et al. discloses wherein the adsorbed polymer grout layer is thin compared to the size of the pores ([0005]), as well as wherein the particles of polymer injected are compressed to the wall of pores ([0022]), thereby suggesting any particles injected/prepared for injection have at least a particle size that is less than the mean hydraulic diameter of the pores of the rock formation; such particles are further disclosed to include sizes 
	With respect to depending claim 34, Gravelle et al. discloses the polymer particles used to have sizes less than 5 microns ([0051]), thereby providing for at least 50% by cumulative volume having such a size.  As such, when using the aluminosilicate source of Nguyen et al.’s geopolymer grout composition in the method of Gravelle et al., it would have been obvious to one having ordinary skill in the art to try a size thereof corresponding to that which is disclosed by Gravelle et al. in order to effectively consolidate within the pores of the formations treated with the method disclosed therein.  The Examiner notes, Qu et al. teaches aluminosilicate sources used in geopolymer grouts wherein such are provided for in fine particle form, including sizes as 10 nm and up to 1mm ([0048]), and, as such, when using the aluminosilicates of Nguyen et al. in the method of Gravelle et al., one of ordinary skill in the art would recognize the appropriate size thereof necessary based on the mean hydraulic diameter of the pores of the rock formation.
s 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gravelle et al. in view of Nguyen et al. as evidenced by Qu et al. as applied to claims 32 and 35, respectively, above, and further in view of Geary et al. (US 2013/0345100 – cited previously).
Gravelle et al. in view of Nguyen et al. as evidenced by Qu et al. teaches the method as set forth above with respect to claims 32 and 35 wherein particle sizes of aluminosilicate are suggested that are suitable for use in the method of Gravelle et al.  The combination, however, is silent to reducing the particle size of the aluminosilicate component and/or preparing the aluminosilcate component by grinding as claimed.  Geary et al. teaches aluminosilicates made suitable for use in a subterranean well wherein higher alumina content material may be ground to a finer particle size ([0043]).  The reference further suggests grinding dry aluminosilicate material prior to mixing (claim 13).  As such, it would have been obvious to one having ordinary skill in the art to try grinding high alumina content aluminosilicate material to a finer size within the range disclosed by Gravelle et al. when such sizes are desired in order to prepare an aluminosilicate source for use in the method disclosed thereby.    
Response to Arguments
13.	Applicant’s arguments, with respect to the rejections of claims under 35 USC 112, as set forth in the previous office action, have been fully considered and are persuasive.  The rejections have been withdrawn. 
14.	Applicant’s arguments, with respect to the rejection(s) of claim(s) as anticipated by and/or unpatentable over Nguyen et al. as set forth in the previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Applicant’s amendments to the independent claim.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


ADL
02/27/21